Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 1 of 20




              EXHIBIT B
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 2 of 20




                     Appendix 1


             DEFCAD File Summary
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 3 of 20




                   AR-15 Assembly

                        GrabCAD
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 4 of 20




                        CNCGuns
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 5 of 20




                  VZ. 58 Assembly

                        GrabCAD
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 6 of 20




                   AR-10 Assembly

                        GrabCAD
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 7 of 20




           Liberator Pistol Assembly


                        GrabCAD
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 8 of 20




               Beretta M9 Assembly


                        GrabCAD
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 9 of 20




                    1911 Assembly

                        GrabCAD
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 10 of 20




                        CNCGuns
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 11 of 20




                    10/22 Assembly

                        GrabCAD
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 12 of 20




                        CNCGuns
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 13 of 20




        308 80% (AR-10) Lower Model

                        CNCGuns
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 14 of 20




            AR-15 80% Lower Model

                        GrabCAD




                        CNCGuns

                        See Above
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 15 of 20




                      Appendix 2


            Other Files and Printables
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 16 of 20




    g-code Files (like Ghost Gunner files)
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 17 of 20




                 Printable Gun Files
                   And MegaPack
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 18 of 20
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 19 of 20
Case 1:15-cv-00372-RP Document 107-2 Filed 07/27/18 Page 20 of 20
